896 F.2d 545Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Julius ALSTON, Plaintiff-Appellant,v.Sergeant MACK;  Warden Chavis, Defendants-Appellees.
No. 89-7771.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 17, 1989.Decided:  Feb. 7, 1990.

Julius Alston, appellant pro se.
Maureen Mullen Dove, Assistant Attorney General, for appellees.
Before PHILLIPS and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Julius Alston appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Alston v. Mack, CA-88-3186-HAR, (D.Md., Aug. 1, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Since Alston has not mentioned the district court's dismissal of Sergeant Mack for failure of service in his notice of appeal or any subsequent correspondence with either this Court or the district court, this Court lacks jurisdiction to review the order.   Foster v. Tandy Corp., 828 F.2d 1052, 1059 (4th Cir.1987).  Since the dismissal was without prejudice, however, Alston may refile against Sergeant Mack if the applicable statute of limitations period has not run